       Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


 MONTANA ENVIRONMENTAL                     Case No. l:19-cv-00130-SPW-TJC
 INFORMATION CENTER et al,

               Plaintiffs,                 ORDER RE PLAINTIFFS'
                                           MOTION FOR PRELIMINARY
         vs.                               INJUNCTION

  DAVID BERNHARDT et al.

               Defendants,

 and


 WESTMORELAND ROSEBUD
 MINING,LLC etal,

               Intervenors.



        Before the Court is Plaintiffs Montana Environmental Information Center et

al's Motion for Preliminary Injunction, filed August 28, 2020.(Doc. 62).

Intervenor-Defendant Westmoreland Rosebud Mining LLC("Westmoreland")

objected to the motion in their response brief, filed September 18, 2020.(Doc. 73).

David Bemhardt et al ("Federal Defendants") also filed a response brief on

September 18, 2020.(Doc. 74). Intervenor-Defendant International Union of
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 2 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 3 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 4 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 5 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 6 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 7 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 8 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 9 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 10 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 11 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 12 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 13 of 14
Case 1:19-cv-00130-SPW-TJC Document 118 Filed 01/25/21 Page 14 of 14
